DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed 26 August 2020 and 19 January 2022 have been considered by the Primary Examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20  are cancelled herein below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 12 (Currently Amended)	The method of claim 1, wherein the second composition comprises from 1 to 30 wt.% of the alkaline earth metal halide, the alkaline earth metal carbonate, or the combination thereof, based on the total weight of the second composition.

Claim 15 (Currently Amended)	The method of claim 1, wherein at least one of the one or more water insoluble polymers has the following formula (II) for formula (III):

    PNG
    media_image1.png
    156
    327
    media_image1.png
    Greyscale

or

    PNG
    media_image2.png
    200
    325
    media_image2.png
    Greyscale

wherein
	each X is independently an alkali metal, hydrogen, or ammonium;
	each R1 is independently a linear or branched C3-C20 alkyl group or a linear or branched C3-C20 alkenyl group;
	each a is independently an integer from 1 to 3;
	each R2 is independently a linear C1-C10 alkylene group;
	each M is independently an alkaline earth metal; and
	n is an integer of 2 or more, and
wherein at least a portion of the one or more water insoluble polymers is located within [[the]] a void area beneath the surface of the post-construction surface.

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The use of the claimed blend of fatty acid salts of formula (I) to impart moisture-resistance to pre- and post-construction concrete-containing materials. See, for example, US 7,407,535 B1. This reference teaches that a solution/system comprising the fatty acid salt(s) migrates into the concrete-containing material and reacts, in situ, with divalent ions (e.g., Ca2+) to form long chain molecules (corresponding to Applicant’s claimed formula (III)) that effectively obstruct capillaries or other passages within the concrete-containing structure [9:60-10-20]. As noted, this reaction occurs in situ with Ca2+ ions present due to water within the concrete-containing material. This reference neither teaches nor suggests a process wherein a portion of the fatty acid salt-containing composition remaining on the surface is removed and a second, alkaline earth metal halide/carbonate composition is then applied, the second composition reacting with the fatty acid salt beneath the surface to form the one or more water insoluble polymers.
The Primary Examiner notes related PCT/US2021/034449, which cites US 2013/0337280 A1 as teaching application of a first composition containing a blend of fatty acid salts of formula (I) to wood, followed by application of a second composition containing, e.g., calcium carbonate and/or calcium chloride. [0071-0072] of this reference discloses that both solutions are applied by impregnation, sequentially, followed by wiping of excess moisture from the surface once impregnation is done. This reference neither teaches nor suggests applying the first composition, removing a portion of the first composition from the surface, followed by application of the second composition, wherein the two compositions react to form one or more water insoluble polymers beneath the surface of the wood.     
The above amendment simply improves the readability of claim 12 and corrects an obviously unintentional antecedent basis problem in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
8 September 2022